Citation Nr: 1545944	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for skin cancer, claimed as due to exposure to herbicides. 

3.  Entitlement to service connection for tinea pedis. 

4. Entitlement to service connection for central serous retinopathy. 

5.  Entitlement to service connection for a right lung disorder. 

6.  Entitlement to service connection for exposure to herbicides without an identified disability. 

7.  Entitlement to service connection for bilateral hearing loss. 

8.  Entitlement to service connection for tinnitus. 

9.  Entitlement to service connection for a bilateral lower extremity disorder, to include as secondary to service-connected coronary artery disease.

10.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease. 

11.  Entitlement to an initial rating in excess of 50 percent for anxiety disorder, not otherwise specified (NOS) with depressive symptoms. 

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1970.  He is the recipient of numerous awards and decorations, include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from four rating decisions, as specified below, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2010, the RO denied service connection for hypertension, skin cancer, tinea pedis, chronic venous insufficiency of the lower extremities, hypertension, exposure to herbicides without an identified disability, bilateral hearing loss, and tinnitus; and granted service connection with an initial 30 percent rating for anxiety disorder NOS with depressive symptoms, effective October 28, 2009.  In July 2011, the RO denied service connection for central serous retinopathy.  In August 2014, the RO denied service connection for a right lung disorder and entitlement to a TDIU.  In February 2015, the RO granted service connection with an initial 30 percent rating for coronary artery disease, effective June 19, 2014.   

After further development, in September 2012, the RO granted an initial rating of 50 percent for anxiety disorder NOS with depressive symptoms, effective October 28, 2009.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

With respect to the characterization of the issue of entitlement to service connection for a bilateral lower extremity disorder, the Board notes that such was initially adjudicated as chronic venous insufficiency of the lower extremities.  However, at his July 2015 Board hearing, he offered testimony that spoke to a more generalized bilateral lower extremity disorder.  Therefore, in order to accurately reflect the nature of the Veteran's claim, the Board has characterized such issue as shown on the first page of this decision.  See Brokowski v. Shinseki, 23 Vet.App. 79, 84 ("a claimant's identification of the benefit sought does not require any technical precision.") citing Ingram v. Nicholson, 21 Vet.App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission." (internal citations omitted)).

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO in July 2015.  A transcript of the hearing is associated with the record.  At such time, the Veteran submitted additional evidence and waived agency of original jurisdiction (AOJ) consideration of such, as well as the evidence associated with record since the issuances of the statements of the case in April 2012, September 2012, March 2015, and May 2015.  38 C.F.R. 
§ 20.1304(c) (2015). Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
  
The issues of service connection for bilateral hearing loss, tinnitus, a bilateral lower extremity disorder, and an initial rating in excess of 30 percent for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the July 2015 Board hearing, the Veteran withdrew his appeal pertaining to the issues of entitlement to service connection for hypertension, skin cancer, tinea pedis, central serous retinopathy, a right lung disorder, and exposure to herbicides without an identified disability.

2.  Prior to May 10, 2013, the Veteran's anxiety disorder NOS with depressive symptoms was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; nightmares; intrusive thoughts; poor sleep; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

3.  From May 10, 2013, the Veteran's anxiety disorder NOS with depressive symptoms is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood, due to symptoms such as: nightmares; frequent intrusive thoughts; frequent panic attacks affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective occupational relationships; without more severe manifestations that more nearly approximate total occupational and social impairment.  

4.  As of May 10, 2013, but no earlier, the Veteran's anxiety disorder NOS with depressive symptoms results in occupational impairment that precluded him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for hypertension have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
 
 2. The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for skin cancer have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
 
 3. The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for tinea pedis have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
 
 4. The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for central serous retinopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
 
 5. The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for a right lung disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

6.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for exposure to herbicides without an identified disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

7.  Prior to May 10, 2013, the criteria for an initial rating in excess of 50 percent for anxiety disorder NOS with depressive symptoms are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9413 (2015). 

8.  As of May 10, 2013, the criteria for an initial rating of 70 percent, but no higher, for anxiety disorder NOS with depressive symptoms are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9413 (2015).

9.  As of May 10, 2013, but no earlier, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2015). Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

On the record during the July 2015 Board hearing, the Veteran withdrew his appeal as to the issues of entitlement to service connection for hypertension, skin cancer, tinea pedis, central serous retinopathy, a right lung disorder, and exposure to herbicides without an identified disability.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues. Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed. 

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, a November 2009 letter, sent prior to the May 2010 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying claim for service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), as well as his and VA's respective responsibilities in obtaining relevant evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the May 2010 rating decision granted service connection for an anxiety disorder NOS with depressive symptoms and assigned an initial 30 percent rating, effective October 28, 2009, the date of receipt of his claim for service connection.  The Veteran subsequently appealed with respect to the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for a diagnosed psychiatric disorder was granted and an initial rating assigned in the May 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the claim for a TDIU, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter in February 2014, sent prior to the initial unfavorable decision issued in August 2014, advised the Veteran of the evidence and information necessary to substantiate the claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the notice explained the general method for assignment of ratings and effective dates and that a TDIU requires evidence that service-connected disabilities, without regard to other factors, prevent the mental and physical tasks required to get or keep substantially gainful employment.  
 
Relevant to the duty to assist, service treatment records, post-service VA and private treatment records, and records of examination and adjudication of disability benefits awarded by the Social Security Administration (SSA) have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA mental health examination in April 2010 supplemented by substantial records of mental health outpatient therapy, treatment, and assessment through January 2015.  The Veteran testified at the Board hearing that he received all mental health care at VA clinics.  The April 2010 examination in conjunction with the subsequent treatment records is adequate to establish the nature and severity of the Veteran's anxiety disorder NOS with depressive symptoms during the appeal period.  Additionally, the Veteran's attending doctoral-level Advance Practice Registered Nurse (APRN) provided summaries of the Veteran's overall mental health and functional status in May 2013 and June 2015.  The examiner and the attending clinician offered clear assessments with consideration of the Veteran's lay statements and supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, there is additional medical evidence, including VA treatment records, that adequately addresses the level of impairment of his psychiatric disorder since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that the examination and treatment reports of record are adequate to adjudicate the Veteran's initial rating and TDIU claims and no further examination is necessary.

The Veteran and his spouse also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2015.  A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010),

Here, during the July 2015 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the Veteran's mental health disability, to include the frequency, duration, and severity of his symptoms and the resulting social and occupational impairment, including his capacity for substantially gainful employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the hearing discussion did not reveal any outstanding treatment records that were necessary to decide the claims.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

III.  Analysis

The Veteran served as a U.S. Army infantryman with combat duty in the Republic of Vietnam from March 1968 to March 1969.  He was awarded the Combat Infantryman Badge.  He contented in a November 2011 notice of disagreement, an October 2012 statement, and in testimony during the Board hearing that his anxiety disorder with depression, also diagnosed by some clinicians as PTSD, is more severe than is contemplated by the assigned rating.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.
  
The Veteran's service-connected anxiety disorder with depressive symptoms is evaluated under the criteria of Diagnostic Code 9413.  See 38 C.F.R. § 4.130.  

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126 (2015).  Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, as this appeal was certified to the Board in December 2012, the revised regulations do not apply.  In this regard, the Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board.  Id.  Nevertheless, as VA and private mental health care providers have employed DSM-5 since its publication in May 2013, the Board will consider both DSM-IV and DSM-5 diagnoses provided in the Veteran's record in reaching a decision regarding his claim for higher initial ratings for anxiety disorder NOS with depressive symptoms.   

The General Rating Formula for Mental Disorders provides for a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV; 38 C.F.R. § 4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet.App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 41 to 50 is assigned for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  DSM-IV at 47.  
  
When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. 
§§ 4.126, 4.130.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Service personnel records confirm the Veteran's combat service as an infantryman in Vietnam in 1968-69.  Therefore, his reports of traumatic experiences in combat including the deaths of fellow soldiers are accepted as credible.  See 38 U.S.C.A. § 1154(b).  Service treatment records are silent for any symptoms, diagnoses, or treatment for a mental health disorder.  

In questionnaires submitted to SSA and VA, and in interviews with examiners, the Veteran reported earning an associate's degree in political science and worked in several occupations including as a law enforcement officer, municipal maintenance man, and most recently for 12 years as a long distance truck driver.  In response to requests for information from the Veteran's last employer, in February 2014 and March 2014, employer representatives confirmed that the Veteran quit his job in March 2012 but noted that he either did not give a reason or quit to get a better job.  During the Board hearing, the Veteran's spouse testified that she often accompanied the Veteran on his road trips and assisted with directions, administrative matters, and interactions with others. 

The RO received the Veteran's claim for service connection for PTSD in October 2009.  In December 2009, the Veteran submitted statements from his spouse, a brother-in-law, and a friend.  They noted that they observed the Veteran displaying irritability, lack of anger control, irrational reasoning, mood swings, and avoidance of war movies. 

VA outpatient treatment records from 2000 to 2010 are silent for any mental health or behavioral symptoms.  The Veteran had many chronic medical problems including sleep difficulty requiring sleep in a recliner because of an old rib injury and obesity.  

In March 2010, the Veteran sought participation in a VA trauma recovery program.  A VA social worker noted the Veteran's reports of nightmares several times per week for the past two and one-half years and difficulty controlling his temper.  The same day, the Veteran was examined by a VA doctoral-level APRN who noted a detailed summary of the Veteran's combat experiences, post-service family relationships, education, and occupations, and the Veteran's reports of having symptoms of flashbacks, nightmares, and intrusive thoughts since his service in Vietnam.  He reported that he had always been a hard worker and dedicated to his family such that he was able to push the thoughts out of his mind for many years.  He reported that his symptoms of irritability and lack of anger control had become more severe including intrusive thoughts 10-12 times per day and sleep only two to three hours per night because of nightmares.  He denied suicidal ideations but reported that he preferred to be alone.  He continued to work as a truck driver in company with his wife, maintained strong family relationships, and was very religious with regular church attendance.  The APRN diagnosed depressive disorder and PTSD and assigned a GAF score of 55.  In collaboration with a supervising psychiatrist and the Veteran's primary care physician, the APRN prescribed anti-depressive and sleep aid medications. 

In April 2010, a VA doctoral-level psychologist noted a review of the claims file, examined the Veteran, and administered several psychological tests.   The psychologist noted the Veteran's combat experiences and post-service family and occupation history.   He noted that the Veteran had been diagnosed with PTSD and depression at a VA clinic and was scheduled to start treatment in May 2010.  The Veteran reported a great relationship with his wife and good but time limited relationships with his children and grandchildren.  However, he reported having very few friends and a preference for being alone at home, working on his garden, performing shopping and chores, and caring for a pet.  He reported experiencing daily intrusive thoughts of combat, poor sleep, nightmares two to three times per week, constant avoidance behavior, irritability, hypervigilance, exaggerated startle response, and feelings of detachment from others.  He reported that he tried to stay occupied and enjoyed his work as a truck driver because he could be alone.  

On examination, the psychologist noted a constricted affect and dysphoric mood but no orientation, speech, thought, memory, or hygiene deficits.  The Veteran denied any episodes of violence, hallucinations, delusions, panic attacks, or suicidal thoughts.  The Veteran displayed average intelligence and understanding of his problem.  The psychologist assessed the results of three psychological tests and found that the Veteran's scores indicated "a cry for help" but with a level of intentional exaggeration that was outside the epidemiological norm for a patient with PTSD. The psychologist found that the tests were not a valid measure of the Veteran's current functioning.  The psychologist diagnosed anxiety disorder NOS with depressive symptoms and found that the disorder was caused by events in military service, but he did not assign a GAF score because of the evidence of exaggeration.  Rather, he noted that the symptoms were not severe enough to interfere with occupational and social functioning.  

On the same day in May 2010, two VA APRNs filed reports of individual treatment sessions with the Veteran.  One APRN noted the Veteran's report of a very negative experience with the April 2010 examiner who made him so upset that he stopped reading the test questions and answered false to most so that he could leave the examination.  He continued to report frequent nightmares with violent reactions in his sleep.  He also reported that his wife had undergone heart surgery and that he was providing home care for her.  One APRN again assigned a GAF score of 55. 

In May 2010, the RO granted service connection for anxiety disorder NOS with depressive symptoms and assigned a 30 percent rating, effective October 28, 2009, the date of receipt of the claim for service connection. 

In September 2010, the Veteran applied for SSA disability benefits, reporting that his last day of work was in March 2010.  A consulting psychologist assessed the Veteran's anxiety, PTSD, and affective disorders, finding that they were not severe and in partial remission.  The psychologist noted mild difficulties in social functioning, concentration, and persistence.  He found that the Veteran was most limited by physical disorders and may have experienced anxiety and depression at times but remained fully functional from a mental perspective with no cognitive deficits and with the ability to relate in a socially appropriate manner.  In October 2010, SSA granted disability benefits for a back disorder and varicose veins of the lower legs.   

In November 2010 and December 2010, the attending APRN noted the Veteran's reports of continued nightmares and anxiety in social situations despite participating in therapy and using medications which did not have adverse effects.  The Veteran was diagnosed with obstructive sleep apnea and issued a continuous positive airway pressure device which did not improve his sleep.  The APRN assigned GAF scores of 41-45.  

The Veteran reported that he attempted to return to work from March 2011 to May 2011, but was unable to sustain that employment.  

The file contains records of follow-up care and participation in stress management, insomnia, and cognitive behavior therapy groups in 2011-2012 with little substantive change in symptoms or their level of impairment.  The Veteran occasionally reported both improvement and worsening of his nightmares, irritability, and anxiety as he dealt with physical disorders and family situations.  Clinicians assigned GAF scores from 50-57.  In February 2012, the Veteran submitted materials showing that a state agency provided him with a service dog trained for patients with PTSD.  The dog assisted him with balance and awakened him during nightmares.  

In September 2012, on review of the entire history, the RO granted an initial 50 percent rating for anxiety disorder NOS with depressive symptoms, effective October 28, 2009.  

On May 10, 2013, the doctoral-level APRN noted that the Veteran continued to participate in cognitive behavior therapy but was having difficulty dealing with housing and family illness issues.  The Veteran required the constant presence of the service dog to mitigate panic attacks, and he also experienced worsening non-service-connected physical disabilities that limited mobility.  He reported that his mood had improved somewhat over the years but that he continued to have trouble sleeping, and experienced nightmares, irritability, episodes of anger, and mood swings.  On examination, the APRN noted a dysthymic mood and irritable affect but no speech, thought, judgment, insight, or cognitive deficits.  The Veteran continued to be prescribed psychotropic medications.  The APRN noted: 

He is quite hypervigilant and mistrustful of people.  His chronic depressive disorder and chronic severe PTSD render him permanently and totally unemployable.  He could not perform a desk job as his
anxiety, depression (i.e., resulting in excess sick days), low frustration
tolerance (with potential for impulsive outbursts of irritability which can escalate rapidly to anger or rage) and memory and attention problems (related to psychiatric conditions, chronic pain, and psychotropic and other medication side effects) would impair his ability to perform job duties keep up with job demands and handle the interpersonal requirements of employment.  Low frustration tolerance and risk for angry/aggressive outbursts is especially problematic as it would render him a potential liability to any employer. 

In a June 2015 letter, the APRN summarized many of the same observations.  She noted that the Veteran continued to experience violent nightmares, social isolation, lack of anger control including a fight with a neighbor requiring police intervention, and near continuous panic attacks for which the Veteran required the presence of the service dog.  

During the July 2015 Board hearing, the Veteran testified that he experienced two to three panic attacks per week that led to outrage and verbal abuse of his wife. Nightmares occurred two to five nights per week with violent physical reactions.  He also testified that his psychotropic medications prevented him from maintaining a commercial driver's license so that he could not return to work as a truck driver.  He also testified that he could not perform a sedentary job because of a lack of skills, experience, and the need for a stress-free environment and the company of the service dog. 

Based on the foregoing, the Board finds that a rating in excess of 50 percent for anxiety disorder NOS with depressive symptoms prior to May 10, 2013 is not warranted.  Prior to this date, the disability imposed occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; nightmares, flashbacks, irritability and lack of anger control that did not lead to conscious violent behavior.  However, such did not result in more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

In this regard, the Board places some weight on the assessment by the April 2010 examiner of symptom exaggeration, but this is offset by all of the Veteran's attending clinicians over a long period of treatment who made no such observations and accepted his descriptions of the nature and severity of his symptoms.  It is reasonable that the Veteran would not have been accepted into so many treatment programs and prescribed psychotropic medications if not for valid symptomatology.  Sadly, none of the VA treatment seemed to be effective in any improvement.  The Board acknowledges that the Veteran's attending clinicians assigned GAF scores in the 40s indicating serious impairment for a two month period at the end of 2010.  However, the score returned to the 50s in 2011, and the objective assessments continued to show a moderate level of impairment with the ability to perform chores in and out of the home and manage his financial affairs.  The Veteran had no difficulties with abstract thinking, communications, or memory.  At about that time, the SSA examiner also found the Veteran was most limited by physical disorders and may have experienced anxiety and depression at times but remained fully functional from a mental perspective with no cognitive deficits and with the ability to relate in a socially appropriate manner.  The Board also acknowledges the Veteran's use of a service dog for support for activities in and out of the home starting in 2012, which is consistent with a moderate level of impairment.    

Therefore, in consideration of the Veteran's psychiatric symptoms as a whole, to include the frequency, duration, and severity of such, the Board finds that his anxiety disorder NOS with depressive disorder did not result in more than occupational and social impairment with reduced reliability and productivity.  In this regard, the record reflects that the Veteran worked through March 2012 and, in awarding disability benefits, SSA determined that such resulted from nonservice-connected physical disorders.  Furthermore, a March 2010 treatment provider determined that, at such time, he continued to work as a truck driver in company with his wife, maintained strong family relationships, and was very religious with regular church attendance.  Similarly, in April 2010, the Veteran reported a great relationship with his wife and good but time limited relationships with his children and grandchildren.  Furthermore, as previously discussed, the Veteran's level of symptomatology during such time period did not result in a greater impairment in his occupational and social functioning.  Therefore, the Board finds that, prior to May 10, 2013, a rating in excess of 50 percent is not warranted for anxiety disorder NOS with depressive symptoms.

However, as of May 10, 2013, the Board finds that higher rating of 70 percent is warranted.  Specifically, such is the date of the treatment note prepared by the Veteran's attending APRN because for the first time, there is lay and medical evidence of frequent panic attacks, conscious violent behavior, and impairment caused by medications.  The Board finds that these observations and the Veteran's hearing testimony demonstrate a more severe disability picture that imposed strain on the marital relationship and near complete reliance on the service dog.   Significantly, the APRN cited many reasons why, in her view, the Veteran was no longer capable of functioning in any work environment because of his mental health disorder.  

However, a higher schedular rating is not warranted because the Veteran's psychiatric disability does not result in total social and occupational impairment manifested by such features as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, the Veteran has not manifested any symptomatology that is consistent with the severity of those enumerated in the 100 percent rating criteria and, as will be discussed further herein, while the Board finds that, as of May 10, 2013, the Veteran has been rendered unemployable due to his service-connected psychiatric disability, such did not result in total social impairment.  In this regard, the evidence reflects that he continues to maintain a relationship, albeit strained, with his spouse.  Furthermore, as demonstrated by his participation in ongoing treatment and the July 2015 Board hearing, he is capable of social interaction.  Consequently, the Board finds that, as the Veteran is able to participate in therapy and other activities outside the home, maintains a relationship with his spouse, and remains fully functional from a mental perspective with no cognitive deficits and with the ability to relate in a socially appropriate manner, his anxiety disorder NOS with depressive symptoms does not result in total occupational and social impairment.  (Emphasis added).Therefore, a 100 percent rating for such disability is not warranted.  

Therefore, the Board finds that a staged rating for the Veteran's anxiety disorder NOS with depressive symptoms is warranted.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout the remainder of the appeal period; therefore, assigning additional staged ratings for such disability is not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of anxiety disorder NOS with depressive symptoms that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of anxiety with secondary depression that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria.  Furthermore, such rating criteria is based on the impact that such symptomatology has on the Veteran's social and occupational functioning and, as such, contemplates all psychiatric symptomatology and the impact on his daily life and employment.   

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected psychiatric disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  However, in the instant case, the RO received the Veteran's stand-alone claim for entitlement to a TDIU in October 2013.  For a claim for a higher rating for a disability that is already service-connected, the effective date for an increase may be the earliest date when it is factually ascertainable that an increase had occurred if the claim is received within one year from such date.  38 C.F.R. § 3.400(o).  As explained below, the Board finds that, as of May 10, 2013, but no earlier, the Veteran's psychiatric disorder rendered him unemployable.  In denying an effective date prior to May 10, 2013, the Board finds that it was not factually ascertainable that such was warranted prior to such date and that a claim was not reasonably raised in connection with the Veteran's pending initial rating claim for an increased rating for his anxiety disorder NOS with depressive symptoms.  See Rice, supra. 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In the instant case, the Veteran is service-connected for anxiety disorder NOS with depressive symptoms, evaluated as 50 percent disabling as of October 28, 2009, and, by virtue of this decision, 70 percent disabling as of May 10, 2013; and coronary artery disease, evaluated as 30 percent disabling as of June 19, 2014.    

Based on a review of the evidence, and by resolving all doubt in favor of the Veteran, the Board finds that a TDIU is warranted, effective May 10, 2013, based largely on the APRN's assessment of the Veteran's occupational impairment as a result of his anxiety disorder NOS with depressive symptoms and his credible lay testimony at the Board hearing.  In this regard, as of such date, the Veteran was service-connected for only his psychiatric disorder, which, by virtue of this decision, is rated 70 percent disabling, which meets the schedular threshold for the assignment of a TDIU.  

On May 10, 2013, for the first time, a VA mental health clinician provided competent evidence that the Veteran's service-connected mental health disorder imposed specific limitations that were so severe as to preclude all forms of substantially gainful employment.  However, a TDIU was not warranted prior to May 10, 2013.  Even though the Veteran experienced occupational and social impairment with reduced reliability and productivity due to moderate symptoms, the lay and medical evidence showed that his ability to be substantially gainfully employed was limited by non-service-connected physical disorders, that he was able to participate in therapy and other activities outside the home, and that he remained fully functional from a mental perspective with no cognitive deficits and with the ability to relate in a socially appropriate manner.  Therefore, prior to May 10, 2013, it was not factually ascertainable that the Veteran was rendered unable to secure or maintain a substantially gainful occupation as a result of his service-connected disability and a TDIU claim was not reasonably raised in connection with the Veteran's pending initial rating claim for an increased rating for his anxiety disorder NOS with depressive symptoms.  See Rice, supra. 

In sum, the Board finds that, resolving all doubt in favor of the Veteran, the preponderance of the evidence is that an initial rating in excess of 50 percent for anxiety disorder with depressive symptoms prior to May 10, 2013 is not warranted, but that a 70 percent rating and a TDIU is warranted effective that date.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

ORDER

The issue of entitlement to service connection for hypertension is dismissed. 

The issue of entitlement to service connection for skin cancer is dismissed. 

The issue of entitlement to service connection for tinea pedis is dismissed. 

The issue of entitlement to service connection for central serous retinopathy is dismissed. 

The issue of entitlement to service connection for a right lung disorder is dismissed. 

The issue of entitlement to service connection for exposure to herbicide without an identified disability is dismissed. 

Prior to May 10, 2013, an initial rating in excess of 50 percent for anxiety disorder with depressive symptoms is denied. 

As of May 10, 2013, an initial rating of 70 percent, but no higher, for anxiety disorder with depressive symptoms is granted, subject to the laws and regulations governing payment of monetary benefits.

As of May 10, 2013, but no earlier, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the claims for service connection for bilateral hearing loss and tinnitus, service personnel records show that the Veteran served as an infantryman in combat, and his reports of exposure to high levels of noise from munitions and small arms fire are credible.  See 38 U.S.C.A. § 1154(b).  An audiogram obtained at the time of enlistment in July 1969 showed puretone thresholds at 10 decibels or less in the right ear and at 15 and 20 decibels in the left ear. These measurements were also documented on a data card.  A hearing test performed at the time of discharge in August 1970 showed zero decibels at all tested frequencies in both ears.  There were no organic ear deficits or symptoms of tinnitus noted on either examination or in outpatient records during his term of service.  

In April 2010, a VA audiologist noted a review of the claims file, acknowledged the Veteran's combat experience, and noted his reports of post-service work as a policeman, city worker, and truck driver.  The Veteran reported tinnitus and difficulty hearing telephones and television on his left side but did not discuss the onset of his symptoms.  Audiometric tests showed hearing loss in the range of 30-80 decibels at the designated frequencies on the left and 20-30 decibels on the right.  Speech recognition score was 96 percent on the right but an unreliable test on the left.  The audiologist referenced several treatises including a report by the Institute of Medicine (IOM) of the National Institutes of Health entitled, "Noise and Military Service," and found that the hearing loss and tinnitus were not caused or aggravated by noise exposure in service because both audiograms in service were normal with no significant shifts during service and because the IOM study found insufficient evidence to support a theory of delayed hearing loss from exposure to high levels of noise. 

The Veteran received examinations and VA supplied hearing aid for the left ear with follow-up tests and adjustments starting in December 2009 through March 2014.  

During a July 2015 Board hearing, the Veteran and his spouse testified that he experienced hearing difficulty and ringing in the ears since his return from Vietnam that had gradually become more severe.  He stated that his discharge physical examination was very brief and that he did not report the problems at that time because he wanted to return to civilian life promptly.  The Veteran's spouse stated that the Veteran required a high volume on the television and had difficulty hearing telephone conversations for 45 years starting from the time he first returned from Vietnam. 

The Board finds that an additional examination and opinion to determine the level of hearing disability and a possible relationship to noise exposure during and after service is necessary.  As an initial matter, the Board notes that, at the time of the 2010 VA examination, the Veteran's right ear hearing loss did not meet VA's definition of a disability; however, since such time, he's testified to an increase in the severity of such disorder and has been provided hearing aids.  Furthermore, the audiologist in 2010 was not aware and did not consider the lay evidence of an onset of hearing loss and tinnitus immediately after leaving Vietnam or the post-service exposure to noise as a policeman and truck driver.  The VA audiologist also relied on a discharge audiogram which has very low credibility because it showed an identical zero puretone threshold at every tested frequency with substantial improvement shift of up to 20 decibels from the testing performed at enlistment despite the exposure to training and combat noise.  

Finally, although the IOM study found no support for a theory of delayed onset, the Veteran and his spouse testified that he experienced the symptoms upon his return from Vietnam.  The IOM study did find that an individual's awareness of the effect of noise on hearing may be delayed when some damage occurs in a young person that progresses with additional exposure and aging.  See Institutes of Medicine of the National Academies, Noise and Military Service, 203-04 (2006).  Therefore, a contemporary examination and opinion with consideration of the validity of the discharge examination, the Veteran's lay statements, and the findings of the IOM are necessary to decide the claims for service connection for bilateral hearing loss and tinnitus. 

With respect to the claim for an initial rating in excess of 30 percent for coronary artery disease, VA records show that the Veteran received inpatient treatment in June, August, and September 2014 to investigate symptoms of chest pain.  On review of the records, the Board finds the records are inconsistent in demonstrating whether the Veteran experienced episodes of congestive heart failure (CHF), a factor in rating of coronary artery disease.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  In June 2014, clinicians noted investigation for CHF and right side heart failure, but the attending cardiologist diagnosed atypical chest pain and dyspnea that occurred with coughing and not exertion with no evidence of ischemia.  Studies showed normal systolic and diastolic function.   In a July 2014 outpatient encounter, clinicians diagnosed mild CHF secondary to pulmonary hypertension but did not order hospitalization.  In August 2014, one cardiologist noted right heart failure and diagnosed acute decompensated heart failure with preserved ejection fraction, but another cardiologist reviewed a normal electrocardiogram, ruled out CHF, and attributed the symptoms to fluid volume overload.  During the September 2014 hospitalization, the Veteran underwent the placement of a single coronary artery stent.  

A retrospective medical opinion is required in this case to determine whether, and if so when, it can be concluded that the Veteran experienced episodes of CHF.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  Therefore, a medical record review and opinion on the occurrence or diagnosis of CHF is necessary to decide the rating claim. 

With respect to the claim for a bilateral lower extremity disorder, VA records as early as 1999 show treatment for lower leg swelling.  As noted above, the swelling was on one occasion found to be concurrent with and a complication of the Veteran's service-connected heart disability.  The Veteran has not been provided a VA examination for this disorder.  However, as has been diagnosed with a lower bilateral extremity disorder, and there is some indication that it may be associated with service-connected coronary artery disease, a medical record review and opinion is necessary to decide the claim.  

Additionally, although the Veteran was provided a November 2009 notice with the criteria for service connection for lower extremity swelling, the notice did not include the criteria for service connection on a secondary basis.  Therefore, an additional notice including these criteria is required.  

Finally, while on remand, updated VA treatment records referable to the Veteran's bilateral hearing loss, tinnitus, bilateral lower extremity disorder, and coronary artery disease dated from March 2015 to the present from the Tampa, Florida, VA Medical Center should be obtained for consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with adequate notice relevant to his claim for of service connection for chronic venous insufficiency of the lower extremities to include all criteria for substantiating the claim on a secondary basis.  

2.  Obtain updated VA treatment records referable to the Veteran's bilateral hearing loss, tinnitus, bilateral lower extremity disorder, and coronary artery disease dated from March 2015 to the present from the Tampa VA Medical Center.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be afforded a VA audiological examination in order to determine the current nature and etiology of his bilateral hearing loss and tinnitus. The examiner must review the claims file including the enlistment and discharge physical examinations, the results of the April 2010 audiometric examination, and the testimony of the Veteran and his spouse at the July 2015 Board hearing.  

The examiner should identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  If adequate testing and assessment cannot be provided, the examiner must provide the reasons and indicate if any additional evidence could be obtained sufficient for rating purposes.  

The examiner must provide an opinion as to whether it is at least as likely as not  (50 percent probability or greater) that the bilateral hearing loss and tinnitus had their onset in, or are otherwise related to the Veteran's military service, to include his acknowledged combat service in Vietnam.  The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss and/or tinnitus manifested within one year of his service discharge in September 1970, i.e., by September 1971, and if, so describe the manifestations.

In offering any opinion, the examiner must comment on the validity of the discharge physical examination audiometric data and the impact, if any, of the Veteran's post-service occupation and activities.  The examiner should also consider the Veteran's and his spouse's reports that he began experiencing tinnitus and a decrease in his hearing upon his return from Vietnam. 

Any opinion expressed should be accompanied by supporting rationale.   

4.  Provide access to the electronic claims file to an appropriately qualified VA physician in order assess the nature and severity of the Veteran's coronary artery disease and the nature and etiology of his bilateral lower extremity disorder.  Request that the physician review the claims file with attention to the diagnosis and treatment of coronary artery disease and bilateral lower extremity disorder. 

Request that the physician provide an opinion whether the Veteran experienced one or more episodes per year of congestive heart failure since the effective date of service connection on June 19, 2014. 

Request that the physician provide an opinion whether it is at least as likely as not that the Veteran's bilateral lower extremity disorder, described as venous insufficiency, swelling, or fluid retention is at least as likely as not (50 percent probability or greater) caused by any aspect of service, including exposure to herbicide, or caused or aggravated by his service-connected coronary artery disease.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

Any opinion expressed should be accompanied by supporting rationale.   

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


